DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2028 has been entered.
 
Claims 1-11 and 13-20 are pending in this case. Claims 1, 13, and 20 have been amended. Claims 1, 13, and 20 are independent claims.


Information Disclosure Statement
The information disclosure statement IDS submitted on 7/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 7/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16904995 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 4, 9, 13, 15, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Spivack et al., US PGPUB 2019/0107990 A1 (hereinafter as Spivack) in view of Siddique et al., US PGPUB 2010/0030578 Al.

Regarding independent claim 1, Spivack teaches an electronic device [any of machines/devices 102A-N shown on fig. 1 and listed in [0128] and depicted in more detail in fig. 15], the electronic device comprising:
a display [note that each of the devices 102 shown on fig. 1 has a display]; 
one or more processors [see e.g. processors 1510 indicated in [0513]]; and 
memory storing one or more programs configured to be executed by the one or more processors, the one or more processors including instructions [see e.g. [0514]-[0516] indicating memory/storage 1530 storing instructions/programs] for: 
generating a computer-generated environment, including: presenting, in the computer-generated environment, a view of a physical environment where the electronic device is located [see e.g. [0408] and note the augmented reality (AR) environment showing elements physically present in the real world environment]; and presenting, in the computer-generated environment, a virtual object inserted into the view of the physical environment [again see [0408] and note depicting the virtual object amongst elements physically present in the real world environment; note the virtual object in this example being a virtual apple , as per [0399]]; 
providing a communication session with a remote user while presenting the virtual object and the view of the physical environment in the computer-generated environment [note in [0397] initiating a collaboration session with a remote user (e.g. Ana); note the option of participants that are not co-located in the same physical location and note the real time option in [0399]; note in [0401] and [0408] the first user view of the AR collaboration session based on the physical location of the first user (e.g. the school classroom)], wherein providing the communication session with the remote user includes transmitting information corresponding to the virtual object without transmitting the view of the physical environment [note in [0396] sharing the virtual object in the collaborative session; note in [0399] that both the first user and the remote user can interact with and observe the interaction with the virtual object; note from [0403]-[0404] that the edits made to the virtual object by the first user  are perceptible to the second user, but in the second user view of the augmented reality environment which are based on the view of the physical environment of the second user (e.g. Ana’s room, etc.) as also is clear from [0410]; this indicates that information about the virtual object is shared (as supported by the title), but the view of the physical environment is not shared; note also in [0429] how the first and second user views have distinct real world environments for users that are not physically co-located]; and 
while providing the communication session, adjusting the presentation of the virtual object in the computer-generated environment using information received from the communication session [note in [0405]-[0406] that edits made by the remote user (Ana) to the virtual object are shared in the collaboration session and are perceptible in the first user view (Albert)].

Spivack does not explicitly teach that the virtual object (described in the embodiment relied on above) represents a product.
Siddique teaches a virtual object representing a product (that is presented in a computer-generated environment and whose presentation is adjusted using information received from a communication session) [see e.g. last 15 lines of the right column on p. 10 and the first 3 lines of the left column on p. 11; note the exemplary products represented (a ring or a mobile phone) and note the interaction by both the customer and the salesperson in a virtual environment as per line 1 of [0119] (which involves a communication session) and the physics-based modeling].
It would have been obvious to one of ordinary skill in the art having the teachings of Spivack and Siddique before the effective filing date of the claimed invention to modify Spivack’s virtual object by explicitly specifying that it is represents a product, as per the teachings of Siddique. The motivation for this obvious combination of teachings would be to enable utilizing the collaboration taught by Spivack to provide online assistance to users while shopping in a manner that is similar to real-life, as suggested by Siddique [again see last 15 lines of the right column on p. 10 and the first 3 lines of the left column on p. 11 and the first 2 lines of the abstract].

Regarding independent claim 13, Spivack also teaches a non-transitory computer-readable storage medium storing one or more programs [see e.g. [0514]-[0515] describing elements of memory 1530 that are examples of machine-readable storage media storing instructions] configured to be executed by one or more processors [again see e.g. processors 1510 indicated in [0513]] of an electronic device [any of machines/devices 102A-N shown on fig. 1 and listed in [0128] and depicted in more detail in fig. 15] with a display [note that each of the devices 102 shown on fig. 1 has a display], the one or more programs including instructions for:
generating a computer-generated environment, including: presenting, in the computer-generated environment, a view of a physical environment where the electronic device is located [see e.g. [0408] and note the augmented reality (AR) environment showing elements physically present in the real world environment]; and presenting, in the computer-generated environment, a virtual object inserted into the view of the physical environment [again see [0408] and note depicting the virtual object amongst elements physically present in the real world environment; note the virtual object in this example being a virtual apple, as per [0399]]; 
providing a communication session with a remote user while presenting the virtual object and the view of the physical environment in the computer-generated environment [note in [0397] initiating a collaboration session with a remote user (e.g. Ana); note the option of participants that are not co-located in the same physical location and note the real time option in [0399]; note in [0401] and [0408] the first user view of the AR collaboration session based on the physical location of the first user (e.g. the school classroom)], wherein providing the communication session with the remote user includes transmitting information corresponding to the virtual object without transmitting the view of the physical environment [note in [0396] sharing the virtual object in the collaborative session; note in [0399] that both the first user and the remote user can interact with and observe the interaction with the virtual object; note from [0403]-[0404] that the edits made to the virtual object by the first user  are perceptible to the second user, but in the second user view of the augmented reality environment which are based on the view of the physical environment of the second user (e.g. Ana’s room, etc.) as also is clear from [0410]; this indicates that information about the virtual object is shared (as supported by the title), but the view of the physical environment is not shared; note also in [0429] how the first and second user views have distinct real world environments for users that are not physically co-located]; and 
while providing the communication session, adjusting the presentation of the virtual object in the computer-generated environment using information received from the communication session [note in [0405]-[0406] that edits made by the remote user (Ana) to the virtual object are shared in the collaboration session and are perceptible in the first user view (Albert)].

Spivack does not explicitly teach that the virtual object (described in the embodiment relied on above) represents a product.
Siddique teaches a virtual object representing a product (that is presented in a computer-generated environment and whose presentation is adjusted using information received from a communication session) [see e.g. last 15 lines of the right column on p. 10 and the first 3 lines of the left column on p. 11; note the exemplary products represented (a ring or a mobile phone) and note the interaction by both the customer and the salesperson in a virtual environment as per line 1 of [0119] (which involves a communication session) and the physics-based modeling].
It would have been obvious to one of ordinary skill in the art having the teachings of Spivack and Siddique before the effective filing date of the claimed invention to modify Spivack’s virtual object by explicitly specifying that it is represents a product, as per the teachings of Siddique. The motivation for this obvious combination of teachings would be to enable utilizing the collaboration taught by Spivack to provide online assistance to users while shopping in a manner that is similar to real-life, as suggested by Siddique [again see last 15 lines of the right column on p. 10 and the first 3 lines of the left column on p. 11 and the first 2 lines of the abstract].


Regarding independent claim 20, Spivack also teaches a method [see e.g. title and abstract], the method comprising:
at an electronic device [any of machines/devices 102A-N shown on fig. 1 and listed in [0128] and depicted in more detail in fig. 15]:
generating a computer-generated environment, including: presenting, in the computer-generated environment, a view of a physical environment where the electronic device is located [see e.g. [0408] and note the augmented reality (AR) environment showing elements physically present in the real world environment]; and presenting, in the computer-generated environment, a virtual object inserted into the view of the physical environment [again see [0408] and note depicting the virtual object amongst elements physically present in the real world environment; note the virtual object in this example being a virtual apple, as per [0399]]; 
providing a communication session with a remote user while presenting the virtual object and the view of the physical environment in the computer-generated environment [note in [0397] initiating a collaboration session with a remote user (e.g. Ana); note the option of participants that are not co-located in the same physical location and note the real time option in [0399]; note in [0401] and [0408] the first user view of the AR collaboration session based on the physical location of the first user (e.g. the school classroom)], wherein providing the communication session with the remote user includes transmitting information corresponding to the virtual object without transmitting the view of the physical environment [note in [0396] sharing the virtual object in the collaborative session; note in [0399] that both the first user and the remote user can interact with and observe the interaction with the virtual object; note from [0403]-[0404] that the edits made to the virtual object by the first user  are perceptible to the second user, but in the second user view of the augmented reality environment which are based on the view of the physical environment of the second user (e.g. Ana’s room, etc.) as also is clear from [0410]; this indicates that information about the virtual object is shared (as supported by the title), but the view of the physical environment is not shared; note also in [0429] how the first and second user views have distinct real world environments for users that are not physically co-located]; and 
while providing the communication session, adjusting the presentation of the virtual object in the computer-generated environment using information received from the communication session [note in [0405]-[0406] that edits made by the remote user (Ana) to the virtual object are shared in the collaboration session and are perceptible in the first user view (Albert)].

Spivack does not explicitly teach that the virtual object (described in the embodiment relied on above) represents a product.
Siddique teaches a virtual object representing a product (that is presented in a computer-generated environment and whose presentation is adjusted using information received from a communication session) [see e.g. last 15 lines of the right column on p. 10 and the first 3 lines of the left column on p. 11; note the exemplary products represented (a ring or a mobile phone) and note the interaction by both the customer and the salesperson in a virtual environment as per line 1 of [0119] (which involves a communication session) and the physics-based modeling].
It would have been obvious to one of ordinary skill in the art having the teachings of Spivack and Siddique before the effective filing date of the claimed invention to modify Spivack’s virtual object by explicitly specifying that it is represents a product, as per the teachings of Siddique. The motivation for this obvious combination of teachings would be to enable utilizing the collaboration taught by Spivack to provide online assistance to users while shopping in a manner that is similar to real-life, as suggested by Siddique [again see last 15 lines of the right column on p. 10 and the first 3 lines of the left column on p. 11 and the first 2 lines of the abstract].

Regarding claim 2, the rejection of independent claim 1 is incorporated. Spivack further teaches that the communication session is provided in response to receiving a request to initiate the communication session [see e.g. [0397] and note initiating a collaboration session by Albert and accepting the invitation by Ana].

Regarding claims 4, 15, and 22, the rejection of independent claims 1, 13, and 20 are respectively incorporated. Spivack further teaches:
while providing the communication session, detecting an input [see e.g. in [0402]-[0404] input by the first user initiating the communication and in [0405]-[0406] input detected by the second user and that both are detected while the communication session is ongoing]; and 
in response to detecting the input, modifying the virtual object in the computer-generated environment based on the detected input [again see [0402]-[0406] and note e.g. the change of appearance of the virtual object, the manipulation of the virtual object, the motion of the virtual object, the interaction with virtual object or otherwise operation on virtual object, all in response to the edits made by either user].
Again, as per the independent claims, Siddique teaches a virtual object representing a product (that is presented in a computer-generated environment and whose presentation is adjusted using information received from a communication session) [see e.g. last 15 lines of the right column on p. 10 and the first 3 lines of the left column on p. 11; note the exemplary products represented (a ring or a mobile phone) and note the interaction by both the customer and the salesperson in a virtual environment as per line 1 of [0119] (which involves a communication session) and the physics-based modeling].
Again, it would have been obvious to one of ordinary skill in the art having the teachings of Spivack and Siddique before the effective filing date of the claimed invention to modify Spivack’s virtual object by explicitly specifying that it is represents a product, as per the teachings of Siddique. The motivation for this obvious combination of teachings would be to enable utilizing the collaboration taught by Spivack to provide online assistance to users while shopping in a manner that is similar to real-life, as suggested by Siddique [again see last 15 lines of the right column on p. 10 and the first 3 lines of the left column on p. 11 and the first 2 lines of the abstract].

Regarding claim 9, the rejection of independent claim 1 is incorporated.
Spivack does not explicitly teach that generating the computer-generated environment includes presenting a virtual representation of the remote user in the computer-generated environment.
Siddique further teaches that generating the computer-generated environment [note the generation of the virtual environment described in [0119]] includes presenting a virtual representation of the remote user in the computer-generated environment [again see e.g. last 15 lines of the right column on p. 10 and note the representation of store personnel by virtual characters in the first 3 lines of this portion].
It would have been obvious to one of ordinary skill in the art having the teachings of Spivack and Siddique before the effective filing date of the claimed invention to further modify Spivack’s computer-generated environment by explicitly specifying presenting a virtual representation of the remote user therein, as per the teachings of Siddique. The motivation for this obvious combination of teachings would be to further enable utilizing the collaboration framework taught by Spivack to provide online assistance to users while shopping in a manner that is more similar to real-life by orchestrating movements and interactions similar to real store personnel, as also suggested by Siddique [again see last 15 lines of the right column on p. 10].


Claims 3, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Spivack in view of Siddique (as applied to independent claims 1, 13, and 20 respectively) and further in view of Rodriguez, II, US PGPUB 2019/0146219 A1 (hereinafter as Rodriguez).

Regarding claims 3, 14, and 21, the rejection of each of independent claims 1, 13, and 20 is respectively incorporated. 
Spivack/Siddique does not explicitly teach that the presenting the virtual object representing the product includes superimposing the virtual object on a physical display of a physical device in the computer-generated environment.
Rodriguez teaches presenting a virtual object in a computer-generated environment that includes superimposing the virtual object on a physical display of a physical device in the computer-generated environment [see step 308 of fig. 3a indicating displaying icons above watch face, as also described in [0057] which describes adjusting the display of the virtual object in the augmented reality environment to be anchored to (aka superimposed on) the physical display of the watch; see also the abstract].
It would have been obvious to one of ordinary skill in the art having the teachings of Spivack, Siddique, and Rodriguez before the effective filing date of the claimed invention to modify the presentation of  Spivack’s virtual object by explicitly specifying superimposing it on a physical display of a physical device in the computer-generated environment, as per the teachings of Rodriguez. The motivation for this obvious combination of teachings would be to utilize the anchoring of the object to a physical display thus reducing the incidence of awkward or confusing interactions within the physical environment and allowing user interaction in a more socially acceptable manner, as suggested by Rodriguez [see [0056] and abstract].


Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Spivack in view of Siddique (as applied to claims 4 and 15 above respectively) and further in view of Rosenberg, US PGPUB 2017/0031503 A1 (hereinafter as Rosenberg).

Regarding claims 5 and 16, the rejection of each of claims 4 and 15 is respectively incorporated. Spivack further teaches an input that corresponds to a gesture [again see e.g. [0140], lines 13-16 indicating gesture input mechanisms].
Spivack further teaches that modifying the virtual object in the computer-generated environment based on the detected input includes modifying an appearance of one or more virtual objects [again see [0402]-[0406] and note e.g. the change of appearance of the virtual object based on edits made by users].
Spivack, however, does not explicitly teach that modifying the virtual object representing the product in the computer-generated environment based on the detected input includes modifying an appearance of one or more virtual objects based on at least one of a magnitude and direction of the gesture. 
Rosenberg teaches modifying a virtual object in a computer-generated environment based on detected input corresponding to a gesture that includes modifying an appearance of one or more virtual objects based on at least one of a magnitude and direction of the gesture [see e.g. last 2 lines of the abstract; see also last 5 lines of [0091] indicating manipulating a virtual object according to a gesture according to the magnitude assigned to the gesture; note the transformation which is an appearance modification].
It would have been obvious to one of ordinary skill in the art having the teachings of Spivack, Siddique, and Rosenberg before the effective filing date of the claimed invention to modify Spivack’s instructions of manipulating virtual objects by further specifying that modifying an appearance of one or more virtual objects is based on at least one of a magnitude and direction of the gesture, as per the teachings of Rosenberg. The motivation for this obvious combination of teachings would be to enable applying effects on virtual objects based on a physical model as well as on user personal variations, as suggested by Rosenberg [see e.g. [0055] and [0052]] which would make it seem more realistic and thus, more user-friendly.


Claims 6, 7, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Spivack in view of Siddique, as applied to claims 1 (for claims 6 and 7), 13 (for claim 17), and 20 (for claim 23), above, and further in view of Faulkner, US PGPUB 2020/0184217 A1 (hereinafter as Faulkner).

Regarding claim 6, the rejection of independent claim 1 is incorporated. 

Spivack/Siddique does not explicitly teach that adjusting the presentation of the virtual object representing the product in the computer-generated environment using information received from the communication session includes presenting a different virtual object.
Faulkner teaches generating a computer-generated environment [see the view including virtual objects rendered with a view of a real—world object described in [0024] wherein adjusting the presentation of a virtual object representing a product [note the indication of a product brand related to an object in [0034], lines 3-5] in the computer-generated environment using information received from a communication session [see [0025] indicating creating and editing (including moving and resizing, etc.) of the virtual objects by the users in the communication sessions; see also in [0045] (1) modifications to an extant virtual object and in [0047] that the modification can be based on analysis of the communication data] includes presenting a different virtual object [see the example in the last 4 lines of [0048] and shown on fig. 6 indicating replacing a virtual object with a different one; note the communication information shown on fig. 3 related to the replacement of the fan; again note in [0045] the recommendation form (1) of a modification to an extant virtual object rather than (3) which is the annotation].
It would have been obvious to one of ordinary skill in the art having the teachings of Spivack, Siddique, and Faulkner before the effective filing date of the claimed invention to modify the adjustment of the presentation of  Spivack’s virtual object using information received from the communication session when applying it to a virtual object representing a product as taught by Siddique in the context of showing a product, by explicitly specifying presenting a different virtual object using information from the communication session, as per the teachings of Faulkner. The motivation for this obvious combination of teachings would be to enable users to make more efficient decisions by providing automatically generated visualizations of a recommendation, as suggested by Faulkner [see [0007] and [0002]].

Regarding claim 7, the rejection of independent claim 1 is incorporated.
Spivack/Siddique does not explicitly teach that adjusting the presentation of the virtual object representing the product in the computer-generated environment using information received from the communication session includes ceasing to present the virtual object.
Faulkner teaches generating a computer-generated environment [see the view including virtual objects rendered with a view of a real—world object described in [0024] wherein adjusting the presentation of a virtual object representing a product [note the indication of a product brand related to an object in [0034], lines 3-5] in the computer-generated environment using information received from a communication session [see [0025] indicating creating and editing (including moving and resizing, etc.) of the virtual objects by the users in the communication sessions; see also in [0045] (1) modifications to an extant virtual object and in [0047] that the modification can be based on analysis of the communication data] includes ceasing to present a virtual object [see the deletion of an object indicated in [0079]; see also the example in the last 4 lines of [0048] and shown on fig. 6 indicating replacing a virtual object with a different one; note the communication information shown on fig. 3 related to the replacement of the fan; note that the one replaced has ceased to be presented; again note in [0045] the recommendation form (1) of a modification to an extant virtual object rather than (3) which is the annotation].
It would have been obvious to one of ordinary skill in the art having the teachings of Spivack, Siddique, and Faulkner before the effective filing date of the claimed invention to modify the adjustment of the presentation of  Spivack’s virtual object using information received from the communication session when applying it to a virtual object representing a product as taught by Siddique in the context of showing a product, by explicitly specifying ceasing to present a virtual object, as per the teachings of Faulkner. The motivation for this obvious combination of teachings would be to enable users to make more efficient decisions by providing automatically generated visualizations of a recommendation, as suggested by Faulkner [see [0007] and [0002]].

Regarding claims 17 and 23, the rejection of independent claims 13 and 20 are respectively incorporated.
Spivack/Siddique does not explicitly teach that adjusting the presentation of the virtual object representing the product in the computer-generated environment using information received from the communication session includes presenting a different virtual object or ceasing to present the virtual object
Faulkner teaches generating a computer-generated environment [see the view including virtual objects rendered with a view of a real—world object described in [0024] wherein adjusting the presentation of a virtual object representing a product [note the indication of a product brand related to an object in [0034], lines 3-5] in the computer-generated environment using information received from a communication session [see [0025] indicating creating and editing (including moving and resizing, etc.) of the virtual objects by the users in the communication sessions; see also in [0045] (1) modification to an extant virtual object and in [0047] that the modification can be based on analysis of the communication data] includes presenting a different virtual object or ceasing to present the virtual object [again see also the example in the last 4 lines of [0048] and shown on fig. 6 indicating replacing a virtual object with a different one; note the communication information shown on fig. 3 related to the replacement of the fan; note that the one replaced has also ceased to be presented; see also the deletion of an object indicated in [0079]; again note in [0045] the recommendation form (1) of a modification to an extant virtual object rather than (3) which is the annotation].
It would have been obvious to one of ordinary skill in the art having the teachings of Spivack, Siddique, and Faulkner before the effective filing date of the claimed invention to modify the adjustment of the presentation of  Spivack’s virtual object using information received from the communication session when applying it to a virtual object representing a product as taught by Siddique in the context of showing a product, by explicitly specifying presenting a different virtual object or ceasing to present the virtual object using information from the communication session, as per the teachings of Faulkner. The motivation for this obvious combination of teachings would be to enable users to make more efficient decisions by providing automatically generated visualizations of a recommendation, as suggested by Faulkner [see [0007] and [0002]].


Claims 8, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Spivack in view of Siddique (as applied to independent claims 1, 13, and 20 respectively) and further in view of Fries et al., US PGPUB 2014/0236776 A1 (hereinafter as Fries).

Regarding claims 8, 18, and 24, the rejection of each of independent claims 1, 13, and 20 is respectively incorporated. 
Spivack/Siddique does not explicitly teach that the product is a physical product configured to perform a set of operations in response to detecting a first set of inputs directed to the physical product. Neither does it teach that the virtual object representing the product is a virtual representation of the physical product configured to perform the set of operations in response to detecting the first set of inputs directed to the virtual representation of the physical product.
Fries teaches:
a product that is a physical product (that is represented as a virtual object) [see e.g. the product rendering 16 on fig, 13A] configured to perform a set of operations in response to detecting a first set of inputs directed to the physical product [note e.g. in [0049] that the actual product would behave in a certain way performing certain operations in response to each of corresponding inputs]; and
that the virtual object representing the product is a virtual representation of the physical product configured to perform the set of operations in response to detecting the first set of inputs directed to the virtual representation of the physical product [again see figs. 13A-D and the description in [0049]; note that the user interacts with the virtual rendering 16 and the response is observed on the virtual object representation as well; see e.g. the message 328 shown on the rendering 16 of fig. 3D in response to the input directed to the rendering in fig. 3C by selecting and dragging the image of the component option 324 from the menu to  the site 320; see also fig. 12, especially steps 292, 302, and 308, as described in [0048]].
It would have been obvious to one of ordinary skill in the art having the teachings of Spivack, Siddique, and Fries before the effective filing date of the claimed invention to modify Spivack’s instructions of manipulating virtual objects by further visualizing operational responses to inputs directed to the virtual representations of a product, as per the teachings of Fries. The motivation for this obvious combination of teachings would be to enable virtually demonstrating features of products in a simulated environment, as suggested by Fries [see abstract] which would simplify marketing including product demo presentations allowing customers to interact with the product [see also [0003]-[0004]].


Claims 10, 19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Spivack in view of Siddique (as applied to independent claims 1, 13, and 20 respectively) and further in view of Williams et al., US PGPUB 2014/0333664 A1 (hereinafter as Williams).

Regarding claims 10, 19, and 25, the rejection of each of independent claims 1, 13, and 20 is respectively incorporated. Spivack further teaches that the computer-generated environment is an augmented reality environment [again see e.g. [0408] and note the augmented reality (AR) environment depicting the virtual object amongst elements physically present in the real-world environment].
Spivack/Siddique, however, does not explicitly teach detecting a second input; and in response to detecting the second input, transitioning the computer-generated environment to a virtual reality environment while continuing to provide the communication session.
Williams teaches detecting an input; and in response to detecting the input, transitioning a computer-generated environment to a virtual reality environment while continuing to provide a communication session [see e.g. [0093] indicating transitioning to a fully virtual GUI view from an augmented reality view based on detected user input during a user interface-based interaction session between a user and a service].
It would have been obvious to one of ordinary skill in the art having the teachings of Spivack, Siddique, and Williams before the effective filing date of the claimed invention to modify Spivack’s environment by explicitly specifying transitioning to a virtual reality environment responsive to a detected input while continuing the communication session, as per the teachings of Williams. The motivation for this obvious combination of teachings would be to provide more screen area for use to represent virtual content, as suggested by Williams [again see [0093]] while keeping services uninterrupted.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Spivack in view of Siddique (as applied to independent claim 1) and further in view of Mattingly et al., US PGPUB 2018/0124351 A1 (hereinafter as Mattingly).

Regarding claim 11, the rejection of independent claim 1 is incorporated. Although both Spivack and Siddique teach generation of the computer-generated environment, neither of them explicitly teaches that this generation is in response to detecting an input directed to an object associated with an application presented using the electronic device.
Mattingly teaches generating a computer-generated environment in response to detecting an input directed to an object associated with an application presented using the electronic device [see block 902 (and note the generation of the computer-generated environment in the following blocks) of fig. 9 as described in [0075] which describes the generation of the environment based on a click directed to a link on a website presented by the device; see also [0038]].
All of the features included in the claim limitations are known on Spivack and Mattingly. The only difference is the combination of these different features into a single application. Thus, it would have been obvious to one of ordinary skill in the art having the teachings of Spivack, Siddique, and Mattingly before the effective filing date of the claimed invention to explicitly combine these prior art elements as claimed, wherein each element merely performs the same function as it does separately. Specifically, it would have been obvious to combine the generation via interaction with an application presented on the device as taught by Mattingly with the other features of the communication session taught by Spivack including presenting a virtual object while providing the session, since this initiation feature is a mere additional feature that is in-line with the other functionalities taught by Spivack. Therefore, the result of the combination would be predictable to one of ordinary skill in the art, also allowing for deliberate initiation by the user of switching to a computer-generated environment from within a certain application, thus making it more intentional. Therefore, it would have been obvious to combine these teachings of Spivack and Mattingly to arrive at the claimed invention. See MPEP 2141 III.(A).


Response to Arguments
The double patenting rejections previously presented have been withdrawn in view of the approved Terminal Disclaimer as acknowledged above.

Applicant’s arguments with respect to the amended independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner notes the following prior art references:
Diament et al., US PGPUB 2017/0053443 Al which teaches modifying virtual object appearance based on gesture direction [see e.g. [0058]].
Mott et al. , US PGPUB 2017/0323488 Al which describes virtual object manipulation in the context of augmented reality product preview.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA S AYAD whose telephone number is (571)272-2743. The examiner can normally be reached Monday-Friday, 7:30 am - 4:30 pm. Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA S AYAD/Examiner, Art Unit 2145